Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-23-2007

In Re: Hoffman
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2184




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Hoffman " (2007). 2007 Decisions. Paper 544.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/544


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-108 (June 2007)                                     NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 07-2184
                                    ________________

                         IN RE: MICHAEL KEVIN HOFFMAN,
                                           Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                           (Related to Civ. No. 05-cv-00473)




                    Submitted Under Rule 21, Fed. R. App. P.
                                 June 1, 2007
      Before: SCIRICA, CHIEF JUDGE, WEIS and GARTH, CIRCUIT JUDGES

                          (Filed: August 23, 2007)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

              Pro se petitioner Michael Kevin Hoffman seeks a writ of mandamus to

compel the United States District Court for the District of Delaware to rule upon his

petition for a writ of habeas corpus.

              Hoffman filed his petition for writ of habeas corpus on August 2, 2006. On

December 1, 2006, the respondents filed an answer. Hoffman then filed a reply on March

                                             1
16, 2007. Two weeks later, Hoffman filed the present petition for writ of mandamus

seeking to compel the District Court to rule upon his petition.

              On June 14, 2007, the District Court entered an order dismissing without

prejudice Hoffman’s habeas petition. Because Hoffman has now received the relief he

sought in filing his mandamus petition—namely, a ruling on his habeas corpus

petition—we will deny his mandamus petition as moot.




                                             2